Citation Nr: 0023455	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  95-38 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
left elbow.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a hip joint 
disability.

5.  Entitlement to service connection for residuals of a 
right hand fracture.

6.  Entitlement to service connection for residuals of 
dislocation of the left shoulder.

7.  Entitlement to an increased rating for chondromalacia of 
the right patella, currently evaluated as 10 percent 
disabling, based on disagreement with an initial rating.

8.  Entitlement to an increased rating for chondromalacia of 
the left patella, currently evaluated as 10 percent 
disabling, based on disagreement with an initial rating.

9.  Entitlement to an increased (compensable) rating for 
meralgia paresthetica on the right, based on disagreement 
with an initial rating.

10.  Entitlement to an increased (compensable) rating for 
onychomycosis of the right great toe, based on disagreement 
with an initial rating.

11.  Entitlement to an increased (compensable) rating for 
myofascitis of the thoracic spine, based on disagreement with 
an initial rating.

12.  Entitlement to an increased (compensable) rating for 
left ankle sprain, based on disagreement with an initial 
rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from November 1970 to November 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The issue of entitlement to service connection for a lumbar 
spine disability was previously in appellate status.  An 
October 1999 RO decision granted service connection for 
degenerative joint disease of the lumbar spine.  Therefore, 
this issue is moot and will not be considered by the Board.  
The veteran's chondromalacia of the left and right patella 
was each previously evaluated as noncompensably disabling.  
The October 1999 RO decision also granted 10 percent 
evaluations for chondromalacia of each the left and right 
patella from December 1, 1994, the date following the 
veteran's discharge from active service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal with respect to the increased 
rating and service connection for sinusitis issues has been 
obtained. 

2.  The claim of entitlement to service connection for 
bursitis of the left elbow is not plausible.  

3.  The claim of entitlement to service connection for 
bronchitis is not plausible. 

4.  The veteran's currently manifested sinusitis may not be 
dissociated from active
service.

5.  The claim of entitlement to service connection for a hip 
joint disability is not plausible.  

6.  The claim of entitlement to service connection for 
residuals of a right hand fracture is not plausible. 

7.  The claim of entitlement to service connection for 
residuals of dislocation of the left shoulder is not 
plausible.  

8.  The chondromalacia of the right patella is manifested by 
right knee pain but there is no subluxation or instability 
and range of motion is from 0 to 130 degrees.

9.  The chondromalacia of the left patella is manifested by 
pain but there is no subluxation or instability and range of 
motion is from 0 to 135 degrees. 

10.  The meralgia paresthetica on the right is manifested by 
diminished appreciation of pinprick, touch, and temperature 
without painful tingling and is not more than mild in nature.  

11.  The onychomycosis of the right great toe is manifested 
by minor sensitivity to touch on the right lateral great 
toenail.

12.  The degenerative joint disease with history of 
myofascitis of the thoracic spine is manifested by arthritis 
with pain on motion.  

13.  The left ankle sprain is manifested by a bony prominence 
just anterior and distal to the tip of the lateral malleolus 
that is nontender and range of motion is from 10 to 45 
degrees.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bursitis of the left elbow is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
bronchitis is not well grounded.  38 U.S.C.A. § 5107(a).

3.  Sinusitis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1137, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999). 

4.  The claim of entitlement to service connection for a hip 
joint disability is not well grounded.  38 U.S.C.A. 
§ 5107(a).

5.  The claim of entitlement to service connection for a 
right hand fracture is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

6.  The claim of entitlement to service connection for 
residuals of dislocation of the left shoulder is not well 
grounded.  38 U.S.C.A. § 5107(a).  

7.  The criteria for an evaluation greater than 10 percent 
for chondromalacia of the right patella have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5257, 5260, 
5261 (1999).  

8.  The criteria for an evaluation greater than 10 percent 
for chondromalacia of the left patella have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Part 4, Diagnostic Codes 5257, 5260, 5261.   

9.  The criteria for a compensable evaluation for meralgia 
paresthetica on the right have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 8729 (1999).  

10.  The criteria for a compensable evaluation for 
onychomycosis of the right great toe have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Codes 7806, 7819 (1999).  

11.  The criteria for a 10 percent evaluation for 
degenerative joint disease with history of myofascitis of the 
thoracic spine have been met since December 1, 1994.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5010, 5291 (1999); 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

12.  The criteria for a compensable evaluation for left ankle 
sprain have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Code 5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The threshold question is whether the veteran's claims of 
entitlement to service connection are well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim; that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For the veteran's claims to be well grounded, 
there must be competent evidence both of a current disability 
and of an etiological relationship between that disability 
and service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App.  141, 143 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, will be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A review of service medical records reflects that a September 
1975 report of X-ray of the veteran's right hand indicates 
that there was no evidence of fracture.  A March 1976 service 
treatment record reflects the veteran's complaints with 
respect to his left shoulder.  The impression included 
possible dislocation.  In June, July, and August 1976, the 
veteran was seen with complaints regarding his right long 
finger.  It was indicated that there was a possible hidden 
fracture.  A July 1976 record indicates an assessment of 
monoarticular arthritis about the proximal interphalangeal 
joint of the long finger on the right hand.  The final 
assessment in August 1976 was that the condition had 
resolved.  A May 1980 treatment record reflects the veteran's 
complaints with respect to his left shoulder.  The assessment 
was questionable deltoid tear and it was doubted that there 
was intrinsic muscle tear.  There was no apparent bone 
pathology.  

A November 1984 service treatment record reflects a diagnosis 
of chronic bronchitis and the report of a November 1984 
service chest X-ray reflects that findings were compatible 
with bronchitis that was probably chronic.  A December 1991 
treatment record indicates that the veteran had acute 
bronchitis and the report of a December 1993 chest X-ray 
notes interstitial markings in the mid and lower lung fields.  
A January 1985 treatment record indicates an assessment that 
includes bronchitis.  

A July 1993 service treatment record indicates that the 
veteran had left elbow bursitis.  A subsequent July 1993 
service treatment record indicates that the veteran's 
bursitis was resolving.  The report of the veteran's August 
1994 service separation examination does not reflect any 
abnormalities with respect to the veteran's left elbow, hips, 
right hand, or left shoulder and does not indicate any 
findings of bronchitis or sinusitis.  

The reports of December 1994 VA X-rays reflect that the 
veteran's sinuses were unremarkable, that he had no active 
pulmonary disease, and that his left elbow and right hand 
were unremarkable.  

The report of a January 1995 VA ear, nose and throat 
examination reflects that the veteran had mild recurrent 
nonspecific sinusitis that was reasonably well controlled 
with intermittent use of antihistamines and decongestants on 
an intermittent basis over the prior 20 years.  

The report of a December 1994 VA general medical examination 
reflects that the veteran had had several bouts of bronchitis 
but did not seem to have had any ill-effects.  There was no 
shortness of breath.  He did have a post nasal drip that was 
more probably a sinus problem.  The diagnoses included 
history of fracture of 3rd and 4th fingers of the right hand 
with no obvious deformity and no functional impediment with 
subjective complaints of achiness during cold weather, no 
pulmonary problem, and history of left elbow bursitis with 
sensitivity when he leaned on the elbow.  

The report a September 1999 VA orthopedic examination 
reflects no abnormality with respect to the veteran's left 
elbow, hips, right hand, or left shoulder.  

In order for the veteran's claims of entitlement to service 
connection for bursitis of the left elbow, bronchitis, hip 
joint disability, residuals of a right hand fracture, and 
dislocation of the left shoulder to be well grounded, he must 
submit competent medical evidence of current disability.  The 
veteran's statements and testimony with respect to his belief 
that he has certain disabilities are presumed credible for 
purposes of this determination but, as a lay person, he is 
not qualified to establish a medical diagnosis merely by his 
own assertions, as such matters require medical expertise.  
See Grottveit and Espiritu.  

The competent medical evidence indicates that the veteran was 
seen for bronchitis during service, but that he does not 
currently have any pulmonary disability and there is no 
competent medical evidence indicating that he currently has 
bronchitis.  There is no competent medical evidence 
indicating that the veteran had hip joint disability during 
service or that he currently has any hip joint disability.  
Further, the competent medical evidence notes that the 
veteran had a history of fracture of fingers of the right 
hand during service, but there is no current deformity or 
functional impairment and no competent medical evidence 
indicating that the veteran currently has any residuals of a 
right hand fracture.  Further, there is no competent medical 
evidence that the veteran currently has any residuals of 
dislocation of the left shoulder or that he currently has 
bursitis of the left elbow.  The Board therefore concludes 
that, without the requisite competent medical evidence 
indicating that the veteran currently has bronchitis, hip 
joint disability, residuals of a right hand fracture, and 
residuals of dislocation of the left shoulder, the claims for 
service connection for these disabilities are not well 
grounded.  Caluza.  

With respect to the claim of entitlement to service 
connection for sinusitis, the record reflects that the 
January 1995 VA ear, nose and throat examination diagnoses 
sinusitis and indicates that it has been in existence for the 
prior 20 years.  The Board observes that this examination was 
accomplished approximately 30 days after the veteran's 
discharge from service and for the prior 24 years he had been 
in active service.  Therefore, the Board concludes that the 
sinusitis diagnosed in January 1995 may not be dissociated 
from the veteran's active service and, accordingly, service 
connection for sinusitis is warranted.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above disabilities that have 
been found to be not well grounded.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  


II.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The record reflects that the 
veteran has been afforded multiple VA examinations and a 
personal hearing, and treatment records have been obtained.  
The Board is satisfied that all available relevant evidence 
has been obtained regarding the claims, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, which 
would warrant an exposition of the remote clinical history 
and findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disabilities adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Right and Left Knees

The report of a December 1994 VA general medical examination 
reflects that the veteran reported that both knees would pop 
and ache after shopping in a mall for approximately one hour 
or on prolonged sitting.  He reported no history of swelling.  
On examination of the knees, there was a loud clicking upon 
active flexion and extension.  There was tenderness on 
palpation of the patella bilaterally and movement of the 
patella on the left.  There was no effusion.  There was no 
anterior, posterior, or lateral instability.  Range of motion 
was 150 degrees' flexion on the right and 120 degrees on the 
left.  X-rays of the knees were unremarkable.  The diagnoses 
included degenerative meniscal disease of both knees with 
slight decrease in flexion of the right knee compared with 
the left.  

The report of a September 1999 VA orthopedic examination 
reflects that the veteran reported that the only limitation 
he noted with respect to his knees was that he could not walk 
as fast.  He also reported increased aching with weather 
changing.  There was no locking, catching, giving way, or 
instability of the knees.  On examination of the knees, there 
were no complaints of pain.  There was no varus or valgus 
laxity.  Range of motion of the right knee was from 0 to 130 
degrees and range of motion of the left knee was from 0 to 
135 degrees.  There were no complaints of pain during motion 
and there was no crepitus noted.  There was no tenderness to 
palpation about the knee and there was no laxity of either 
knee.  The diagnoses included right and left knee pain.  The 
examiner indicated that pain did not significantly limit the 
functional ability of the knees and there would not be any 
additional loss of range of motion during periods of pain.  
X-rays of the knees indicated the possibility of some small 
joint effusion, but there was no evidence of fracture, 
dislocation, or articular erosion.

The veteran's right and left knee disabilities have been 
evaluated under the provisions of Diagnostic Code 5257 of the 
Rating Schedule.  Diagnostic Code 5257 provides that for 
impairment of the knee manifested by severe recurrent 
subluxation or lateral instability, a 30 percent evaluation 
is warranted.  For moderate recurrent subluxation or lateral 
instability, a 20 percent evaluation is warranted.  For 
slight recurrent subluxation or lateral instability, a 
10 percent evaluation is warranted.  Diagnostic Code 5260 
provides that where flexion of the leg is limited to 45 
degrees, a 10 percent evaluation is warranted.  Diagnostic 
Code 5261 provides that where extension is limited to 10 
degrees, a 10 percent evaluation is warranted.  

The veteran's statements and testimony provide essentially 
the same information reported in the examinations and has 
been considered.  There is no competent medical evidence 
indicating that the veteran has extension other than to 0 and 
there is no competent medical evidence indicating that 
flexion is limited to any more than 115 degrees.  There is 
competent medical evidence indicating that the veteran has 
extension to 0 degrees and that his flexion is greater than 
45 degrees.  Therefore, a preponderance of the evidence is 
against an evaluation greater than 10 percent under either 
Diagnostic Code 5260 or Diagnostic Code 5261.  Further, there 
is competent medical evidence that the veteran does not 
experience lateral instability and there is no evidence that 
he experiences recurrent subluxation.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent that has been granted for each 
the right and the left knee under Diagnostic Code 5257.  

In arriving at the above conclusion with respect to the 
veteran's knees, the disabling factors under 38 C.F.R. 
§§ 4.40 and 4.45 have been considered.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The competent medical evidence 
indicates that the veteran does not experience additional 
loss of functional ability of the knees or range of motion of 
the knees due to pain.  On the basis of the above analysis, a 
preponderance of the evidence is against evaluations greater 
than the 10 percent that has been assigned for chondromalacia 
of the right and left patellae.  

Meralgia Paresthetica

The report of a January 1995 VA neurology examination 
reflects that there was diminished pinprick over the lateral 
thigh on the right in the femoral nerve distribution.  The 
diagnosis was meralgia paresthetica on the right.  

The report of a September 1999 VA neurology examination 
reflects that the veteran reported numbness involving the 
lateral aspect of his thigh for several years.  At the time 
of examination, there was no burning pain and there were 
rare, if any, paresthesias.  The diagnoses included that the 
veteran had a stationary neuropathy of the right lateral 
femoral cutaneous nerve that was not justifiably called 
meralgia paresthetica because the veteran had no 
paresthesias.  The condition represented an end stage with 
minimal residual that was neither a source of symptom or 
function.  

The veteran's service-connected meralgia paresthetica has 
been evaluated under the provisions of Diagnostic Code 8729.  
Diagnostic Code 8729 provides that for mild or moderate 
paralysis of the external cutaneous nerve of the thigh, a 
noncompensable evaluation will be awarded.  For severe to 
complete paralysis of the external cutaneous nerve of the 
thigh, a 10 percent evaluation will be awarded.  

The veteran's statements and testimony provide essentially 
the same information reported in the examinations and has 
been considered.  The competent medical evidence indicates 
that there is no more than mild paralysis because there is no 
true paresthesia, but only a diminished appreciation of 
pinprick, touch, and temperature.  There is no limitation of 
function.  Therefore, a preponderance of the evidence is 
against an evaluation greater than the noncompensable 
evaluation that has been assigned for meralgia paresthetica.  

Onychomycosis

The report of a December 1994 VA general medical examination 
reflects that there was a part of the right big toenail on 
the lateral part of the distal part, an area of 1/4-quarter 
inch in length by 1/8 inch in width, that was discolored.  
The diagnoses included mild fungal infection of the right big 
toenail.

The report of a September 1999 VA dermatology examination 
reflects that there was no abnormal nail or skin on the 
veteran's feet at that time.  There was minor sensitivity to 
touch on the right lateral great toenail.  The diagnoses 
included history of right great toenail onychomycosis that 
was not disabling at that time.  

The veteran's onychomycosis of the right great toe has been 
evaluated under Diagnostic Code 7813.  Diagnostic Code 7813 
is rated under Diagnostic Code 7806 for eczema.  Diagnostic 
Code 7806 provides that, where there is slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, a noncompensable evaluation will be assigned.  
Where there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, a 10 percent 
evaluation will be assigned.  

The veteran's statements and testimony provide essentially 
the same information reported in the examinations and has 
been considered.  The competent medical evidence immediately 
following service reflects that the veteran's onychomycosis 
of the right great toe was slight and that the description 
was mild fungal infection that did not cause any disability 
and the more recent medical evidence indicates that there is 
no current manifestation of the onychomycosis.  This 
disability does not involve an exposed surface or an 
extensive  area and a preponderance of the evidence is 
against a compensable evaluation for onychomycosis of the 
right great toe.  

Thoracic Spine

The report of the December 1994 VA general medical 
examination does not indicate that the veteran's thoracic 
spine was evaluated.  The report of a December 1994 X-ray 
indicates that the thoracic spine was unremarkable.  Private 
treatment records dated in 1997, 1998, and 1999 all indicate 
that the veteran experienced dysfunction of the thoracic 
spine and chronic pain in the thoracic spine.  

The report of August 1999 X-rays of the veteran's thoracic 
spine indicates that there was hypertrophic spurring in the 
lower thoracic vertebral body and the impression was 
degenerative arthritis.  The report of a September 1999 VA 
orthopedic examination indicates that there was normal 
alignment of the thoracic spine.  The diagnoses included 
thoracic pain.  

The veteran's degenerative joint disease with history of 
myofascitis of the thoracic spine has been evaluated as 
noncompensably disabling under Diagnostic Code 5291.  
Diagnostic Code 5291 provides that a noncompensable 
evaluation will be assigned for slight limitation of motion 
of the dorsal spine.  A 10 percent evaluation will be 
assigned for moderate or severe limitation of motion of the 
dorsal spine.  The dorsal vertebrae are considered a group of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  

The veteran's statements and testimony provide essentially 
the same information reported in the examinations and has 
been considered.  With consideration of the arthritis of the 
thoracic spine identified by X-ray and the competent medical 
evidence indicating that the veteran experiences painful 
motion of the thoracic spine, a 10 percent evaluation is 
warranted.  Lichtenfels.  With consideration of the ongoing 
nature of the veteran's complaints with respect to pain in 
his thoracic spine, the evidence is in equipoise with respect 
to whether or not this evaluation should be assigned from 
December 1, 1994.  In resolving all doubt in his behalf, the 
10 percent evaluation is warranted from December 1, 1994.  
There is no competent medical evidence indicating that 
consideration of the veteran's thoracic spine disability 
should be accomplished under any other diagnostic code.  
Since 10 percent is the highest schedular evaluation that may 
be assigned under Diagnostic Code 5291, a preponderance of 
the evidence is against an evaluation greater than the 
10 percent granted herein.  

Left Ankle Sprain

The report of the December 1994 VA general medical 
examination reflects that there was no lateral instability of 
the left ankle.  Dorsiflexion was accomplished to 25 degrees 
and plantar extension was to 15 degrees.  X-rays of the left 
ankle indicated no acute abnormality.  The diagnoses included 
residual, left ankle fracture, with slight decrease in the 
range of motion, with some subjective complaint of discomfort 
on prolonged walking and on doing exercises.  

The report of a September 1999 VA orthopedic examination 
reflects that the veteran reported some pain when he walked 
over uneven terrain.  He noted no swelling.  He indicated he 
did not have pain on a daily basis.  He received no treatment 
for his left ankle.  He reported that his ankle would ache 
after walking five miles.  There was no evidence of any 
functional impairment as a result of the aching at the end of 
walking five miles.  Dorsiflexion of the left ankle was to 10 
degrees and plantar flexion was to 45 degrees.  There was a 
bony prominence just anterior and distal to the tip of the 
lateral malleolus that was nontender.  There was no ligament 
laxity and no complaints of pain regarding the left ankle.  
The diagnoses included left ankle sprain.  The examiner 
indicated that pain did not significantly limit the 
functional ability of the ankle and there would not be 
additional loss of range of motion of the ankle during 
periods of pain.  

The veteran's service-connected left ankle sprain has been 
evaluated under the provisions of Diagnostic Code 5271.  
Diagnostic Code 5271 provides that a 10 percent evaluation 
will be assigned where there is moderate limitation of motion 
of the ankle.  A 20 percent evaluation will be assigned where 
there is marked limitation of motion of the ankle.  

During the veteran's personal hearing, testimony was offered 
that is similar to that reported in the September 1999 VA 
orthopedic examination.  The competent medical evidence of 
record has described the veteran's loss of range of motion in 
the left ankle as slight.  38 C.F.R. § 4.71, Plate II, 
reflects that normal ankle range of motion is from 20 
degrees' dorsiflexion to 45 degrees' plantar flexion.  
Therefore, the Board concludes that a preponderance of the 
evidence is against a finding that the loss of range of 
motion of the veteran's left ankle is more than slight.  Even 
with consideration of the provisions of 38 C.F.R. §§ 4.40, 
4.45; DeLuca, a preponderance of the evidence is against a 
finding that the loss of range of motion is more than slight 
because competent medical evidence indicates that the veteran 
would not experience any additional loss of range of motion 
due to pain and that he does not experience any additional 
loss of functional ability due to pain.  Therefore, a 
preponderance of the evidence is against a compensable 
evaluation for the veteran's left ankle sprain.  

With respect to each of the increased ratings, the Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999), 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the  Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  In this regard, the record does not reflect 
that the veteran has required frequent hospitalization for 
any of his service-connected disabilities currently on 
appeal, or that any have caused marked interference with his 
employment, noting that he has reported to VA examiners that 
he has not missed work as a result of his service-connected 
disabilities.  


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for bursitis of the left elbow not having been 
submitted, the appeal with respect to this issue is denied.  

Evidence of a well-grounded claim for entitlement to service 
connection for bronchitis not having been submitted, the 
appeal with respect to this issue is denied.  

Service connection for sinusitis is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

Evidence of a well-grounded claim for entitlement to service 
connection for a hip joint disability not having been 
submitted, the appeal with respect to this issue is denied.  

Evidence of a well-grounded claim for entitlement to service 
connection for residuals of a right hand fracture not having 
been submitted, the appeal with respect to this issue is 
denied.  

Evidence of a well-grounded claim for entitlement to service 
connection for residuals of dislocation of the left shoulder 
not having been submitted, the appeal with respect to this 
issue is denied.  

An increased rating for chondromalacia of the right patella 
is denied.

An increased rating for chondromalacia of the left patella is 
denied.

An increased rating for meralgia paresthetica on the right is 
denied.  

An increased rating for onychomycosis of the right great toe 
is denied.  

An increased rating of 10 percent for degenerative joint 
disease with history of myofascitis of the thoracic spine is 
granted from December 1, 1994, subject to the laws and 
regulations governing the payment of monetary benefits.  

An increased rating for left ankle sprain is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

